Citation Nr: 0121987	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  97-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for arthritis of the right 
shoulder, cervical spine and lumbar spine.  

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946, from November 1946 to November 1949, August 
1950 to August 1951, and from October 1952 to June 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, Florida.  

The Board remanded the case in July 1998 for additional 
medical evidence and for VA ophthalmologic and orthopedic 
examinations.  The purpose of the remand has been met.  

By rating action in March 2001, service connection was 
granted for early degenerative arthritis of the thoracic 
spine.  


FINDINGS OF FACT

1.  Service connection has been established for degenerative 
arthritis (spondylosis) of the thoracic spine.  

2.  Degenerative arthritis of the cervical and lumbar spine, 
and the right shoulder, are causally related to service.  

3.  Refractive error of the eyes was manifested during active 
service.  

4.  No current eye disorder is medically linked with, related 
to or a result of any inservice disease or injury.  


CONCLUSIONS OF LAW

1.  Arthritis of the right shoulder, cervical spine and 
lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

2.  An eye disorder, to include refractive error, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show, in January 1947, that the 
veteran was seen for complaints of right shoulder pain.  
Arthritis of the right shoulder was recorded in February 
1947.  In June 1948, he was treated for a right wrist sprain.  
He continued to complain of right wrist pain in September 
1948.  The physical examination was termed negative.  In 
March 1954, he was treated for bilateral conjunctivitis.  In 
April 1955, he was seen for back pain of the middle section 
on the right side after heavy lifting.  The pain did not 
radiate.  In March 1958, he was treated for a minor 
laceration of the right eyebrow.  The wound healed and 
sutures were removed.  In April 1958, he had swelling of the 
upper lid of the right eye with a sensation of a foreign 
body.  The examination revealed palpebral conjunctiva 
injected with edema of the upper lid.  Later in April 1958, 
the conjunctivitis cleared.  In August 1959, uncorrected 
vision was 20/25 bilaterally corrected by lenses to 20/20, 
bilaterally.  In April 1962, conjunctivitis was treated.  In 
November 1963, the right eye was watery and injected.  No 
foreign body was seen.  The findings were negative for globe 
staining.  In July 1964, there was inflammation of the right 
eye, without a history of trauma.  Conjunctivitis of the 
right eye and a spot on the margin of the cornea were 
shown.  In August 1964, he complained of right eye pain and a 
1-millimeter yellow area was detected.  A corneal abrasion 
with ulcer to be ruled-out was diagnosed.  In September 1964, 
the right eye lesion was described as healed but there was a 
slight irregularity in the curvature of the cornea.  No loss 
of visual acuity was recorded.  The diagnosis was healed 
corneal lesion.  

The service medical records show, on a general physical 
examination in September 1965, that the veteran's 
difficulties with conjunctivitis that occurred when he was in 
Vietnam had not recurred.  Uncorrected visual acuity was 
20/70 bilaterally, corrected to 20/20, bilaterally.  It was 
noted that he had worn glasses since 1959, for reading only, 
without complications or sequelae.  In May 1966, he 
complained of back pain but an X-ray examination was termed 
negative.  Right iliosacral joint pain was noted with no disc 
sign.  The report of X-ray examination indicated sudden back 
pain and tenderness L1-2.  Minimal degenerative change with 
anterior osteophyte formation of the thoracic spine was 
shown.  The lumbar spine appeared normal.  During 
hospitalization for weakness and tiredness in November 1967, 
the eyes were described as somewhat prominent with a slight 
suggestion of exophthalmos and slight degree of lid lag.  The 
conjunctiva were slightly injected peripherally.  In April 
1968, arthritic complaints were termed not surprising in 
association with a borderline hypothyroid status.  On a 
general physical examination report in March 1969, an 
ophthalmoscopic examination was described as normal.  
Defective vision, bilaterally, was correctable.  Defection 
color vision was noted.  

A VA examination in September 1972 revealed no pertinent 
abnormality.  

In December 1995, David D. Casey, M.D., reported that the 
veteran complained of blurred vision on the right .  
Cataracts and macular degeneration were shown.  In June 1996, 
he complained of decreased vision since his last visit, not 
feeling comfortable driving at night, an old right eye injury 
when something hit him in that eye, and seeing 5 or 6 halos 
around lights at night.  Cataracts and macular degeneration 
were again shown.  

The veteran had a personal hearing (video conference) on his 
appeal before a hearing officer at the RO in June 1997.  He 
testified that something flew into his right eye while he was 
in Vietnam and it may have been a bug.  He immediately went 
to the dispensary and something was put in his eye and he 
wore a patch on his eye for a time.  He was given medication 
for the eye.  The first time after service that he had any 
indication of anything wrong with his eye was at a service 
department dispensary in 1981 or 1982.  The examiner at that 
time questioned him about an eye injury.  He stated that he 
had had shoulder pain since 1966 and could not walk very well 
because of his legs.  X-rays reportedly were taken during 
active service.  His knees and shoulders bothered him the 
most.  His initial eye injury reportedly was in 1964 and he 
had had decreasing vision for 10-12 years with the inability 
to drive at night and seeing halos.  

A report of examination in December 1997 by Michael K. 
VandenBerg, M.D., showed that the veteran had multiple 
musculoskeletal complaints and gave a history of right 
shoulder pain that started in and had continued since active 
service.  X-ray examination during active service reportedly 
had shown degenerative joint disease and degenerative changes 
of the thoracic spine.  Cervical and lumbar spine pain and 
right shoulder pain were the worst complaints.  His history 
was also significant for cataracts and he had undergone 
cataract surgery in 1996.  The cervical spine showed a 
moderate decrease in range of motion.  The right shoulder 
showed moderate discomfort with abduction of 80 degrees and 
marked decrease in internal and external rotation with pain.  
A cervical spine X-ray in April 1997 showed fusion of C5-6, 
which apparently was congenital.  There were spondylitic 
changes at other levels with foraminal encroachment.  A 
lumbar spine X-ray showed moderate narrowing of the fifth 
lumbar interspace and additional degenerative changes.  The 
assessment included moderately severe cervical spondylosis, 
lumbar spondylosis, and moderately severe right subacromial 
bursitis.  On the specific right shoulder X-ray report, there 
were some roughening of the greater humeral tuberosity, 
slight spurring along the surface of the acromioclavicular 
joint, and possible slight compromise of the subacromial 
space.  

On a VA examination in November 1998, the examiner stated 
that all the records had been reviewed and there was no 
record of X-ray examination of the shoulder during active 
service.  In connection with the inservice record of 
"arthritis" of the right shoulder, the examiner stated that 
it was exceedingly unlikely that a 23 year-old (almost 24-
year-old) would have had arthritis in his shoulder, 
particularly without history of trauma.  On further review of 
the records, there was no history of other problems with the 
shoulder although the veteran stated that it continued to 
bother him.  He insisted that there were missing medical 
records.  He stated that he was given "APC" tablets on 
numerous occasions for right shoulder pain although the 
available medical records did not show it.  In 1966, he 
recalled the sudden onset of back pain with tenderness around 
L2-3 and X-rays showing minimal degenerative changes with 
anterior osteophyte formation at the thoracic spine.  The 
April 1968 notation of arthritic complaints associated with 
thyroid problems and the December 1997 findings by Dr. 
VandenBerg were mentioned.  The physical examination noted an 
unremarkable gait, range of motion of the cervical spine, 
range of motion of the right shoulder with pain and 
tenderness to palpation, positive impingement sign, and 
marked weakness secondary to pain, range of motion of the 
lumbar spine, and range of motion of the knees.  On testing, 
there was no additional pain, tenderness or weakness of the 
specified joints.  The impressions were cervical and lumbar 
spondylosis and degenerative changes of the right shoulder -
impingement syndrome.  The examiner stated that the inservice 
X-ray findings were self-explanatory in indicating 
degenerative changes of the thoracic spine that were 
describing early degenerative arthritis.  There reportedly 
was practically no chance whatsoever that the veteran had 
true arthritis of the right shoulder in 1947.  It was thought 
that he had developed additional arthritic changes involving 
the neck and back region over the years.  It also was thought 
that there were some degenerative changes in the right 
shoulder with the development of associated impingement 
syndrome of the right shoulder.  

X-ray examinations by VA in November 1998 showed disc space 
narrowing of C3-4, C4-5, C5-6, marginal osteophytes 
anteriorly of C3-4 and C4-5, "uncovertebral" reactive 
changes of C3-7, marginal osteophytes and disc space 
narrowing anteriorly 
of the mid- and lower thoracic spine, and small marginal 
osteophytes laterally of L1-3.  The impressions were moderate 
spondylosis anteriorly in the mid-cervical spine, possible 
anterior fusion at C5-6, minor spondylosis in the thoracic 
spine as expected for age, and minor aging changes in the 
lumbar spine.  X-ray examination of the right shoulder 
revealed minor, non-specific sclerosis at the greater 
tubercle termed a common reactive change with an impression 
of essentially normal right shoulder for age. 

On a VA examination in November 1998, the veteran reported 
having been hit in the right eye with some object with the 
eye watering for two months following the injury when he was 
in Vietnam.  He complained of occasional blurred vision.  He 
stated that he had been told that the right cornea was not 
curved right.  He had undergone cataract extraction with 
implantation of intraocular lens in the right eye about 2-3 
years previously.  He denied eye pain but stated that his 
eyes occasionally tired and he had to rest his eyes for 1 to 
1 1/2 hours every day.  The physical examination showed 
uncorrected visual acuity on the right to be 20/30 
correctable to 20/25 (near) and 20/60-2 correctable to 20/20-
2 (distant).  On the left, uncorrected visual acuity was 
20/50 correctable to 20/30 (near) and 20/60-2 correctable to 
20/25-3 (distant).  Bilateral ptosis, a higher sulcus on the 
right side, collarettes of the lids and lashes, right eye 
lens implant, nuclear sclerosis and cortical spoking of the 
left eye lens, attenuated blood vessels, retinal pigment 
epithelium atrophy and pigment clumping of the right macula, 
and slight mottling of the left macula.  The diagnoses were 
blepharitis, ptosis, convergence insufficiency, pseudophakia 
in the right eye, cataract in the left eye, and age-related 
macular degeneration in the right eye.  The examiner stated 
that, after review of the claims file, no current eye finding 
was related to the veteran's active service.  All the 
findings were described as relatively common in his age 
group.  The examiner reported that none of the conditions for 
which he was treated during active service would have been 
likely to cause the diagnoses listed.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  

The service medical records show, and the current VA 
examination confirms, that degenerative arthritis, also 
referred to as spondylosis, was initially manifested during 
active service in the thoracic spine.  In fact, service 
connection was recently granted for the disease in reference 
to this spinal segment.  The VA examination indicates that 
the disease spread to involve the lumbar spine, the cervical 
spine and the right shoulder, even though the degenerative 
arthritis was not manifested in these joints during or until 
many years following active service.  Nevertheless, on the 
medical basis that degenerative arthritis was first 
manifested during active service and is now manifested in the 
specified joints, the Board concludes that there is linkage 
between the degenerative arthritis shown in the thoracic 
spine during active service, and its current manifestations 
in the cervical and lumbar spine and, to a lesser extent, in 
the right shoulder.  It is significant that this linkage is 
not contraindicated by the examiner's comments on the current 
VA examination.  

With respect to the eyes, the inservice findings are shown to 
have been temporary and not productive of chronic or 
continuous eye disability.  The refractive error of the eyes 
that was shown during service, as well as currently, is 
excluded from those disabilities that may be service 
connected.  See 38 C.F.R. § 3.303(c).  The current eye 
findings have been described by the VA eye examiner as 
unrelated to any sign or symptom of the eyes during active 
service.  Accordingly, there is no medical evidence that 
links any current eye disorder otherwise subject to service 
connection to any injury or disease during active service.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statements of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim; specifically, the need 
for competent clinical evidence relating current eye 
disability (other than refractive error) to an incident, 
injury, or disease of active service.  Additionally, the 
Board finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a VA eye examination was provided which includes a 
competent clinical opinion regarding the lack of any 
etiological relationship between inservice disease or injury 
and the veteran's current eye disabilities.  No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.  


ORDER

Service connection for arthritis of the right shoulder, 
cervical spine and lumbar spine is granted.  

Service connection for an eye disorder is denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



